NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LASHAY ALEXANDER SMITH, JR.,     )
DOC #S24878,                     )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D17-2268
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 8, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

             As Lashay Smith argues and the State concedes, the trial court's

amended order of revocation of Smith's probation still deviates from the court's oral

pronouncement at the revocation hearing concerning the conditions of probation that it

found Smith to have violated. Accordingly, although we affirm the revocation of Smith's
probation, we remand for the entry of a second amended order of revocation that fully

conforms to the trial court's oral pronouncement at the revocation hearing.

             Affirmed; remanded with directions.


SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                          -2-